In an action to recover a down payment under a contract for the sale of real property, the defendant appeals from a judgment of the Supreme Court, Kings County (Shaw, J.), entered February 6, 1998, which, upon a jury verdict and the denial of its motion pursuant to CPLR 4404 for judgment as a matter of law, is in favor of the plaintiffs and against it in the principal sum of $49,100.
Ordered that the judgment is affirmed, with costs.
The plaintiffs adduced sufficient evidence from which a jury could rationally conclude that they made a good-faith effort to obtain financing (see, Cohen v Hallmark Cards, 45 NY2d 493). Moreover, upon our review of the record, we find that the verdict is based upon a fair interpretation of the evidence (see, Nicastro v Park, 113 AD2d 129), and the defendant’s contention that the plaintiffs’ proof was legally insufficient or against the weight of the evidence is without merit.
Contrary to the defendant’s contention that the conduct of the trial court denied it a fair trial, the actions of the trial court were, in the main, directed towards focusing the proceedings on the relevant issues and clarifying facts material to the case in order to expedite the trial. While certain of its actions may have been somewhat intemperate or better left undone, overall the conduct complained of was not so egregious as to deprive the defendant of a fair trial (see, Colon v City of New York, 245 AD2d 258; Papa v City of New York, 194 AD2d 527). Miller, J. P., Ritter, Florio and Luciano, JJ., concur.